ORDER

PER CURIAM.
Charles Edward Dixon, defendant, appeals from a judgment on a jury verdict finding him guilty of driving while intoxicated and driving while revoked. Defendant asserts the trial court erred in allowing the state to cross-examine him as to his past convictions. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).